DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed 10/27/20 is acknowledged. Claims 2-4, 10-14, 18, 36, 40, and 43 have been amended. Claims 5-9, 16-17, 19-26, 31-35, 38-39, 41-42, 44-51, and 53-57 have been canceled. Claims 1-4, 10-15, 18, 27-30, 36-37, 40, 43, and 52 are pending. 
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-4 and 10-13, drawn to a method of generating a population of tumor-specific CD4+ cytotoxic T-cells.
Group II, claim(s) 14-15, drawn to a population of tumor-specific CD4+ cytotoxic T-cells prepared by the method of claim 13 and a composition comprising the population of claim 14 and a carrier.
Group III, claim(s) 18, drawn to a method of treating a tumor or cancer or augmenting an anti-cancer immune response in a subject in need thereof.
Group IV, claim(s) 27 and 29-30, drawn to a method of isolating an anti-tumor CD8+ cytotoxic T-cell.
Group V, claim(s) 28, drawn to a TL tetramer bound to an anti-tumor CD8+ T-cell prepared by the method of claim 27.
Group VI, claim(s) 36 and 37, drawn to a population of cell prepared by the method of claim 30 and a composition comprising the population of claim 36 and a carrier.
Group VII, claim(s) 40 and 43, drawn to a method of inhibiting the growth of a tumor or a cancer cell comprising contacting the cancer or tumor cell with an effective amount of the population of claim 36 and a method of treating a tumor or cancer, eliciting an anti-tumor immune response in a subject in need thereof, comprising administering a therapy comprising an effective amount of the population of claim 36.
Group VIII, claim(s) 52, drawn to a method of selecting a therapy for a tumor or cancer in a subject in need thereof.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of tumor specific CD4+ cytotoxic T-cells, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Katayama et al. (US Patent Application 2012/0142109 A1, published June 7, 2012).  Katayama et al. teach a method of generating a population of tumor-specific CD4+ cytotoxic T-cells comprising contacting a population of tumor-specific CD4+ T-cells with an effective amount of a combination comprising retinoic acid, CD3-ligand, and cytokines, including TGFβ and IL-27 (See claims 1 and 8, and paragraphs 0069, 0071, 0076, 0123, and 0140). Katayama et al. teach a population of tumor specific CD4+ T-cells produced by the method, and a composition comprising the population of tumor-specific CD4+ cytotoxic T-cells produced by the method (See paragraphs 0069, 0071, 0076, 0123, 0134, and 0140).
Groups IV-VIII lack unity of invention because even though the inventions of these groups require the technical feature of a thymus leukemia tetramer, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Tsujimura et al. (Journal of Experimental Medicine 184.6 (1996):2175-2184).  Tsujimura et al. teach a method of isolating a CD8+ cytotoxic T-cell specific towards thymus leukemia (TL) antigen, wherein the method comprises contacting a population of cells suspected of comprising the cytotoxic T-cell with TL and isolating the CD8+ T-cell bound to the TL (See abstract and pages 2176-2178).
Groups (I-III) and (IV-VIII) lack unity of invention because the groups do not share the same or corresponding technical feature. Groups I-III share the technical feature of tumor specific CD4+ cytotoxic T-cells; however, this technical feature is not present group IV-VIII, which requires the special technical feature of a thymus leukemia tetramer (TL).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANDRA DILLAHUNT/Examiner, Art Unit 1646                                                                                                                                                                                                        

/VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646